Title: To George Washington from Baron de Frey, 29 October 1781
From: Frey, Baron de
To: Washington, George


                  
                     Sir
                     Camp 29th Octob. 1781
                  
                  I beg leave to represent to your Excellency that I obtained a Commission of Captain from the Honorable Congress the 2d of february 1778.  I Served in the family of Major general Marquis de la Fayette till after the battle of Monmouth.  in the Month of July following general Count Pulasky gave me a Company in his Legion—but on its reform being at that time a prisonner of war, I was unavoidably without a Command.  as Soon I was exchanged. by Count de Barras I followed and joined the army where I have had the Honor to act in the late Siege as a Volunter in Colonel gimats Regiment of light infanterie.  all that I now find left me is to intreat that if your Excellency is Satisfied with my Services in the Several Situations in which I have been placed in your army; that your goodness would imploy me in Such a maner as you please, being very desirous to Serve longer the United States or if this can not be done that I might obtain from your Excellency a recommandation of my Services to Congress, as in this case I am determined to return to Europe—I hope Your Excellency will be pleased to take my present Situation into Consideration and let me Know as Soon as possible your intention.  I have the Honor to be with the most profound Respect Your Excellencys most obed. humble Servant
                  
                     Baron de Frey Captain
                     of late Pulaskys Legion
                  
               